PER CURIAM.
In this Anders1 appeal, we affirm the adjudication and disposition. However, in so doing, we strike the imposition of the public defender’s fee because the court faded to apprise the juvenile or his parents of their right to contest the amount as required by Florida Rules of Criminal Procedure 3.720(d)(1),. On remand, the fee may be reimposed upon compliance with the rule. See, e.ff., B.L. v. State, 679 So.2d 878 (Fla. 5th DCA 1996); M.T.C. v. State, 679 So.2d 67 *794(Fla. 5th DCA 1996); Green v. State, 650 So.2d 635 (Fla. 5th DCA 1995).
AFFIRMED in part; REMANDED.
DAUKSCH, W. SHARP and GRIFFIN, JJ., concur.

. See Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).